DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.
 
This action is responsive to the amendment filed on 12/13/2021. Claims 1-4, 6-13, and 15-19 are pending in this application. Claims 1-2, 8, 10-12 and 17-19 have been amended. Claims 5, 14 and 20 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-13, 15 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chakiachvili et al. (2011/0162395, previously cited and applied) in view of Severson (4,399,737), Melbostad et al. (9,272,600, previously cited and applied), Waldschmidt et al. (2004/0020228, previously cited and applied) and Anderson et al. (4,912,940, previously cited).

    PNG
    media_image1.png
    463
    510
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    542
    505
    media_image2.png
    Greyscale

Regarding claim 1, Chakiachvili discloses a transportation refrigeration unit (see figures 1A and 4) to provide a flow of supply air to a selected space comprising: 
a compressor (28) to compress a flow of refrigerant (see figure 2); 
an engine (62) powered by a flow of fuel and operably connected to the compressor to drive the compressor (Chakiachvili discloses the engine electrically connected to the compressor to drive the compressor 28; see figure 6A); 
an evaporator (16; see figures 4) circulating the flow of refrigerant therethrough to cool the supply air (see figures 1A and 6), the evaporator (16) including: 
a unitary evaporator housing (see figures 4) having a supply air inlet opening (figure 1A shows the air flow of the refrigeration unit therefore implies an existence of an 
an evaporator coil (50) disposed in the evaporator housing (see figure 4), the flow of refrigerant circulating across the evaporator coil (50; see figure 4); and 
an evaporator fan (52) disposed in the evaporator housing (see figure 4) to urge the airflow into the evaporator housing via the supply air inlet opening, across the evaporator coil (50) and out of the evaporator housing through the supply air outlet opening (see figures 1A and 4); and 
a top cover affixed to the evaporator housing (see annotated figure B above), the removable top cover extending over the evaporator coil (50) and the evaporator fan (52; see figures 4, 5A and 5B), the top cover together with the bottom portion and the two sidewall portions defining the supply air outlet opening (see annotated figure A above).
However, Chakiachvili fails to disclose the supply air inlet opening configured to admit an airflow from the selected space into the evaporator housing, the supply air inlet opening is disposed in a sidewall portion of the two sidewall portions of the unitary evaporator housing; the evaporator fan oriented such that a central axis of the evaporator fan extends toward the evaporator coil and toward the supply air outlet opening; and the top cover is a removable cover; wherein the evaporator fan is secured to the removable top cover such that the evaporator fan is removable from the evaporator housing with the removable top cover, while the evaporator coil remains in the evaporator housing.

It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the transportation refrigeration unit of Chakiachvili to incorporate the openings which disposed in the sidewall portions of the housing as taught by Severson in order to increase inlet airflow supply capacity such that the cooling air circulation within the space is increased.
Melbostad teaches an air conditioning unit for vehicle which comprises a removable cover (194) affixed to the evaporator housing (308; see figure 8).
It would have been obvious to one having ordinary skill in the art at the time before the filing date of the claim invention to have modified the transportation refrigeration unit of Chakiachvili to incorporate the removable cover feature as taught by Melbostad in order to provide protection for the fans and evaporator and to provide easy access for the repairmen.
Waldschmidt teaches an air conditioning apparatus for vehicle which comprises evaporator fans (50, 52, 54) oriented such that a central axis of the evaporator fans extends toward an evaporator coil (34) and toward a supply air outlet opening (32; see annotated figure below).

    PNG
    media_image3.png
    482
    648
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time before the filing date of the claim invention to have modified the transportation refrigeration unit of Chakiachvili to substitute evaporator fans and claimed fan orientation as taught by Waldschmidt in order to obtain predictable result which to supply cooled air to the space through the outlet (see MPEP 2143 section B).
Anderson teaches a refrigerant evaporator suitable for remote mounting comprises an evaporator fan (140 and 142) is secured to a removable cover (124) such that the evaporator fan (140 and 142) is removable from an evaporator housing (12) with the removable cover (124), while the evaporator coil (52) remains in the evaporator housing (12; see figures 2 and 4).
It would have been obvious to one having ordinary skill in the art at the time before the filing date of the claim invention to have modified the transportation refrigeration unit of Chakiachvili to the claimed evaporator fan is second to the removable top cover configuration as taught by Anderson such that the fans of 
Regarding claim 2, Chakiachvili discloses the evaporator fan (52) is located downstream of the evaporator coil (50) relative to a direction of the airflow (see figure 1A).
Regarding claim 3, Chakiachvili discloses the evaporator fan (52) is secured to a fan deck (56) formed integral with the evaporator housing (56 and 58; see figure 4).
Regarding claim 4, Chakiachvili discloses the evaporator fan is two evaporator fans (52; see figure 4). 
However, Chakiachvili fails to disclose the evaporator fan is four evaporator fans 
Melbostad teaches the air conditioning unit for vehicle which comprise an evaporator fan is four evaporator fans (see figure 8).
It would have been obvious to one having ordinary skill in the art at the time before the filing date of the claim invention to have modified the transportation refrigeration unit of Chakiachvili to incorporate four evaporator fans as taught by Melbostad in order to increase convection heat transfer between ambient air and the refrigerant across the evaporator coil.
Regarding claim 6, Chakiachvili as modified discloses the evaporator fan (52) is secured to a fan deck (the deck which above the fan 52) affixed to the removable top cover (see annotated figure B above, Chakiachvili in view of removable feature of Melbostad).
Regarding claim 9, Chakiachvili discloses the transport refrigeration unit further comprises a partition (see figure 1A or 5A) positioned between the evaporator (16) and 
Regarding claim 10, Chakiachvili as modified in detail above discloses an evaporator assembly for a transportation refrigeration unit (see figures 1A and 5A) comprising: 
a unitary evaporator housing (see figure 5A) having a supply air inlet opening (36 and 38, Severson; see figure 9) and a supply air outlet opening (see figure 1A of Chakiachvili), the unitary evaporator housing (see figure 4) including a bottom portion and two sidewall portions formed as a single piece (figures 4 and 5A show the bottom portion and the two sidewall portions of the housing formed as single piece), wherein the supply air inlet opening (36 and 38, Severson; see figure 9) is disposed in a sidewall portion of the two sidewall portions of the unitary evaporator housing to admit an airflow from a selected space into the evaporator housing (see figure 1 and 9 of Severson); 
an evaporator coil (50) disposed in the unitary evaporator housing circulating a flow of refrigerant therethrough (see figures 1A and 4); and 
evaporator fans (50, 52, 54, see annotated figure of Waldschmidt above) disposed in the unitary evaporator housing to urge the airflow into the unitary evaporator housing via the supply air inlet opening, across the evaporator coil (50) and out of the unitary evaporator housing through the supply air outlet opening into the selected space (see figures 1A and 4-5A of Chakiachvili and figures 1 and 9 of Severson), the evaporator fans (50, 52, 54, Waldschmidt) oriented such that a central axis of the evaporator fans extends toward an evaporator coil (50, Chakiachvili) and toward a supply air outlet opening (opening; see figure 4 of Chakiachvili); and 

wherein the evaporator fan (52, Chakiachvili) is secured to the removable top cover (see annotated figure B above, Chakiachvili in view of removable feature of Melbostad) such that the evaporator fan is removable from the evaporator housing with the removable top cover, while the evaporator coil (50, Chakiachvili) remains in the evaporator housing (see figures 2 and 4 of Anderson).
Regarding claim 11, Chakiachvili discloses the evaporator fan (52) is located downstream of the evaporator coil (50) relative to a direction of the airflow (see figure 1A).
Regarding claim 12, Chakiachvili discloses the evaporator fan (52) is secured to a fan deck (the deck of the housing above the fans; see figures 4 and 5A) formed integral with the evaporator housing (see figures 4 and 5A).
Regarding claim 13, Chakiachvili discloses the evaporator fan is two evaporator fans (52). 
However, Chakiachvili fails to disclose the evaporator fan is four evaporator fans 
Melbostad teaches the air conditioning unit for vehicle which comprise an evaporator fan is four evaporator fans (see figure 8).

Regarding claim 15, Chakiachvili as modified discloses the evaporator fan (52) is secured to a fan deck (the deck which above the fan 52) affixed to the removable top cover (see annotated figure B above, Chakiachvili in view of removable feature of Melbostad).
Regarding claim 18, Chakiachvili as modified in detail above discloses a refrigerated truck (see figures 1A) comprising: 
a truck (2) having a cargo compartment (10; see figure 1); and 
a refrigeration unit (14 and 16) operably connected to the cargo compartment (10) to provide a flow of airflow to the cargo compartment (10) comprising: 
a compressor (28) to compress a flow of refrigerant (see figure 2); 
an engine (62) powered by a flow of fuel and operably connected to the compressor to drive the compressor (Chakiachvili discloses the engine electrically connected to the compressor to drive the compressor 28; see figure 6A); 
an evaporator (16; see figure 4) circulating the flow of refrigerant therethrough to cool the airflow (see figure 1A), the evaporator including: 
a unitary evaporator housing (see figure 4) having a supply air inlet opening (36 and 38, Severson) and a supply air outlet opening (figure 1A of Chakiachvili), the unitary evaporator housing (see figure 4) including a bottom portion and two sidewall portions 
an evaporator coils (50) disposed in the unitary evaporator housing, the flow of refrigerant circulating across the evaporator coil (50; see figures 1A and 4-5A); and 
the evaporator fans (50, 52, 54, see annotated figure of Waldschmidt above) disposed in the unitary evaporator housing to urge the airflow into the unitary evaporator housing via the supply air inlet opening (36 and 38, Severson), across the evaporator coil (50) and out of the unitary evaporator housing through the supply air outlet opening into the cargo compartment (see figures 1A and 4-5A of Chakiachvili), the evaporator fans (50, 52, 54, Waldschmidt) oriented such that a central axis of the evaporator fans extends toward an evaporator coil (50, Chakiachvili) and toward a supply air outlet opening (opening; see figure 4 of Chakiachvili); and
a removable top cover (see annotated figure B above, Chakiachvili in view of removable feature of Melbostad) affixed to the unitary evaporator housing (16; see figure 4 of Chakiachvili), the removable top cover (see annotated figure B above) extending over an evaporator coil (50) and an evaporator fan (52, Chakiachvili), the removable top cover together with the bottom portion and the two sidewall portions defining a supply air outlet opening (see annotated figures A and B above); 

Regarding claim 19, Chakiachvili discloses the evaporator fan (52) is located downstream of the evaporator coil (50) relative to a direction of the airflow (see figures 1A and 4).

Claims 8 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chakiachvili in view of Severson, Melbostad, Waldschmidt and Anderson as applied to claims 1 and 10 above and further in view of Eike et al. (5,531,264, previously cited and applied).
Regarding claims 8 and 17, Chakiachvili fails to disclose the evaporator fan is located upstream of the evaporator coil relative to a direction of the supply airflow.
Eike teaches a transportation refrigeration unit comprise an evaporator fan which is located upstream of the evaporator coil (9) relative to a direction of the supply airflow (see figures 2-3).
It would have been obvious to one having ordinary skill in the art at the time before the filing date of the claim invention to have modified the transportation refrigeration unit of Chakiachvili to incorporate the claimed evaporator fan arrangement as taught by Eike in order to minimize freezing problem of the fan. The reason is the cold air downstream of the evaporator is colder than the recirculated cool air if the fan is .

Claims 7 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chakiachvili in view of Severson, Melbostad, Waldschmidt and Anderson as applied to claims 1 and 10 above and further in view of Ahn et al. (6,161,609, previously cited and applied).
Regarding claims 7 and 16, Chakiachvili fails to disclose the evaporator housing is formed from a plastic or composite material.
Ahn teaches an air conditioning unit that is mounted on the roof of a vehicle which comprises an evaporator housing which is formed from a plastic or composite material (Col. 3, lines 51-53).
It would have been obvious to one having ordinary skill in the art at the time before the filing date of the claim invention to have modified the transportation refrigeration unit of Chakiachvili to incorporate plastic material for evaporator housing as taught by Ahn in order to provide high strength, high impact resistant plastic and lighter in weight.

Response to Arguments
Applicant’s arguments on the Remarks filed on 12/13/2021 with respect to claim(s) 1, 10 and 18 have been considered but are moot because the new ground of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/KUN KAI MA/Primary Examiner, Art Unit 3763